Exhibit 99.2 Item 8. Financial Statements and Supplementary Data. INDEX TO COMBINED CONSOLIDATED FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm Combined Consolidated Balance Sheets as of December 31, 2016 and 2015 Combined Consolidated Statements of Comprehensive Income for the Years Ended December 31, 2016, 2015 and 2014 Combined Consolidated Statements of Cash Flows for the Years Ended December 31, 2016, 2015 and 2014 Combined Consolidated Statements of Equity for the Years Ended December 31, 2016, 2015 and 2014 Notes to Combined Consolidated Financial Statements Schedule III – Real Estate and Accumulated Deprecation Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Park Hotels & Resorts Inc.: We have audited the accompanying combined consolidated balance sheets of the carved-out entities to be held by Park Hotels & Resorts Inc. (the “Company”) after the spin-off, as of December 31, 2016 and 2015, and the related combined consolidated statements of comprehensive income, cash flows and equity for each of the three years in the period ended December 31, 2016. Our audits also include the financial statement schedule listed in the Index at Item 15. These financial statements and schedule are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements and schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the combined consolidated financial position of the carved-out entities to be held by Park Hotels & Resorts Inc. after the spin-off at December 31, 2016 and 2015, and the combined consolidated results of its operations and its cash flows for each of the three years in the period ended December 31, 2016, in conformity with U.S. generally accepted accounting principles. Also, in our opinion, the related financial statement schedule, when considered in relation to the basic financial statements taken as a whole, presents fairly in all material respects the information set forth therein.  /s/ Ernst & Young LLP McLean, Virginia
